                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                          Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                   Judge William L. Campbell, Jr.
                Plaintiffs,
                                                   Magistrate Judge Alistar Newbern
v.
RVSHARE LLC
                Defendant.


 SECOND CONSENT MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendant RVshare, LLC

(“RVshare”) respectfully moves this Court to extend its time to respond to the Complaint from

July 12, 2021 to fourteen (14) days from the entry of this Court’s ruling on RVshare’s Motion to

Stay Proceedings and Compel Individual Arbitration (the “Arbitration Motion”), which is being

filed contemporaneously with this Second Consent Motion. This extension is sought in the interest

of judicial economy as a response to the Complaint by RVshare may be rendered moot by the

Court’s ruling on RVshare’s Arbitration Motion.

       Plaintiffs’ counsel has no objection to granting this extension of time.

       Dated: July 12, 2021                          Respectfully submitted,

                                                     /s/ Michael G. Abelow
                                                     Michael G. Abelow (#26710)
                                                     Alice E. Haston (#038708)
                                                     SHERRARD ROE VOIGT & HARBISON, PLC
                                                     150 Third Ave. S, Suite 1100
                                                     Nashville, TN 37201
                                                     P: 615-742-4200
                                                     F: 615-742-4539
                                                     mabelow@srvhlaw.com
                                                     ahaston@srvhlaw.com



      Case
70616160v1   3:21-cv-00401 Document 18 Filed 07/12/21 Page 1 of 3 PageID #: 94
                                             Patrick J. Krebs (pro hac vice)
                                             Daniel H. Bryan (pro hac vice)
                                             Taft Stettinius & Hollister LLP
                                             200 Public Square, Suite 3500
                                             Cleveland, Ohio 44114-2302
                                             Telephone: (216) 706-3692
                                             Fax: (216) 241-3707
                                             pkrebs@taftlaw.com
                                             dbryan@taftlaw.com

                                             Attorneys for Defendant RVshare LLC




      Case
70616160v1   3:21-cv-00401 Document 18 Filed 07/12/21 Page 2 of 3 PageID #: 95
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July, 2021, a true and exact copy of the foregoing

was electronically filed with the Clerk’s office using the CM/ECF system, which sent a notification

to all parties registered with the Court’s electronic filing system, including the following:

       James C. Bradshaw III
       Wyatt, Tarrant & Combs, LLP
       333 Commerce St., Suite 1050
       Nashville, TN 37201
       (615) 244-0020
       jbradshaw@wyattfirm.com

       Cam F. Justice
       Adam D. Breit
       Justice Law
       8551 W. Sunrise Blvd., Suite 300
       Plantation, FL 33322
       (954) 515-5656
       justicepleadings@justiceinjurylawyer.com
       abreit@justiceinjurylawyer.com

       Attorneys for Plaintiffs


                                                      /s/ Michael G. Abelow
                                                      Michael G. Abelow




      Case
70616160v1   3:21-cv-00401 Document 18 Filed 07/12/21 Page 3 of 3 PageID #: 96
